Wallach, J., dissents in a memorandum as follows:
I respectfully dissent, and would reverse the judgment and remand for a new trial.
Defendant’s brief outburst of astonishment following delivery of the adverse jury verdict, and the equally brief disruption by his family members, were in my view insufficient to deprive him of his statutory right (derived from the common law) to an individual poll of the jury members (CPL 310.80). The court had a manifest duty to hold the jury intact until this vital final phase of the trial was completed, a duty that was not dissolved by the conduct (or misconduct) of others (see, People v Pickett, 61 NY2d 773).